Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered May 28, 1992, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court’s Sandoval ruling deprived him of a fair trial. While the court’s ruling was in contravention of the rule that the People may not use a youthful offender violation to impeach the defendant (see, People v Dudley, 143 AD2d 764), the error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Miller, Copertino and Hart, JJ., concur.